         Case 5:20-cv-01029-PA-AS Document 28 Filed 03/16/21 Page 1 of 2 Page ID #:320

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL
   No.           EDCV 20-01029-PA (AS)                                 Date    March 16, 2021
   Title         Francisco Xavier Carbajal v. Food Services, et. al.,



   Present: The Honorable        Alka Sagar, United States Magistrate Judge
                 Alma Felix                                                 Not reported
                Deputy Clerk                                         Court Reporter / Recorder
           Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                     Not present                                         Not present
   Proceedings (In Chambers):                  SECOND ORDER TO SHOW CAUSE RE LACK OF
                                               PROSECUTION


        On February 1, 2021, the Court issued an Order to Show Cause re lack of prosecution
(“OSC”), directing Plaintiff to file a Second Amended Complaint within thirty days or no later
than March 1, 2021, or a declaration under penalty of perjury stating why Plaintiff is unable to
file a Second Amended Complaint. (Dkt. No. 22). Plaintiff was warned that “a failure to timely
respond to [the Court’s Order] will result in a recommendation that this action be dismissed with
prejudice under Federal Rule of Civil Procedure 41(b) for failure to prosecute and obey court
orders. Id. On February 23, 2021, Plaintiff filed a motion for appointment of counsel, (Dkt. No.
24), which the Court denied without prejudice, finding that “neither the facts nor the legal issues
involved in this case are unusually complex,” and that “Plaintiff has the ability to articulate his
claims without the assistance of counsel.” See Dkt. No. 25.

       On March 11, 2021, after the March 1, 2021 deadline for filing a Second Amended
Complaint had passed, Plaintiff filed a “Request for Order,” in which he claims that the Court
did not address the arguments he presented in his “cause to prosecute, motion to appoint counsel
and memorandum of law.” (Dkt. No. 27). However, Plaintiff’s arguments in support of his
request for appointment of counsel reiterate the claims presented in his first amended complaint
which the Court has dismissed with leave to amend, (Dkt. No. 11). Moreover, Plaintiff’s
objections to the Court’s Order have been denied, (Dkt. No. 16), and his appeal of the Court’s
Order overruling his objections to the Ninth Circuit Court of Appeals has been dismissed for lack
of jurisdiction. (Dkt. No. 20).


CV-90 (06/04)                             CIVIL MINUTES - GENERAL                                Page 1 of 2
         Case 5:20-cv-01029-PA-AS Document 28 Filed 03/16/21 Page 2 of 2 Page ID #:321

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL
   No.          EDCV 20-01029-PA (AS)                                    Date       March 16, 2021
   Title        Francisco Xavier Carbajal v. Food Services, et. al.,

       The Court will provide Plaintiff a final opportunity to file a Second Amended Complaint.
Accordingly, Plaintiff is ORDERED TO SHOW CAUSE, in writing, no later than April 16,
2021, why this action should not be dismissed with prejudice for failure to prosecute. This Order
will be discharged upon the filing of a Second Amended Complaint that complies with the Court’s
previous orders or upon the filing of a declaration under penalty of perjury stating why Plaintiff
is unable to file a Second Amended Complaint.

       If Plaintiff no longer wishes to pursue this action, he may request a voluntary dismissal
pursuant to Federal Rule of Civil Procedure 41(a)(1). A notice of dismissal form is attached for
Plaintiff’s convenience. Plaintiff is again warned that a failure to timely respond to this Order
will result in a recommendation that this action be dismissed with prejudice under Federal Rule
of Civil Procedure 41(b) for failure to prosecute and obey court orders.
         IT IS SO ORDERED.

cc:      Percy Anderson, United States District Judge


                                                                                0       :   00
                                                  Initials of Preparer                AF




CV-90 (06/04)                          CIVIL MINUTES - GENERAL                                       Page 2 of 2
